By the Court.

Here is no complaint recited, which ought always to be done for the information of the Court upon a habeas corpus. The justice has wholly misconceived his authority. When one is brought before a justice of the peace, on articles of the peace exhibited against him, tlje justice, if satisfied that there is ground for further proceedings, is to order him to recognize with sureties for his appearance at the next Court of Common Pleas, and, in the *434mean time, to keep the peace towards all the citizens, and especially towards the complainant. When one is charged with a bailable offence, and, on examination, the justice is of opinion that there is sufficient cause, he is to take a recognizance for his appearance at the next court having jurisdiction of the offence charged.
In the present case, the prisoner was required to find sureties of the peace for the term of two years, which was altogether beyond the authority of the justice, and the commitment was illegal. Let the prisoner be discharged, and go without day